Name: 97/234/EC: Commission Decision of 3 March 1997 amending Decision 96/233/EC establishing the list of approved fish farms in Denmark (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  agricultural policy;  health;  agricultural activity
 Date Published: 1997-04-09

 Avis juridique important|31997D023497/234/EC: Commission Decision of 3 March 1997 amending Decision 96/233/EC establishing the list of approved fish farms in Denmark (Text with EEA relevance) Official Journal L 094 , 09/04/1997 P. 0015 - 0016COMMISSION DECISION of 3 March 1997 amending Decision 96/233/EC establishing the list of approved fish farms in Denmark (Text with EEA relevance) (97/234/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 95/22/EC (2), and in particular Article 6 (3) thereof,Whereas Denmark was granted the status of zone approved free of infectious haematopoietic necrosis (IHN) for all of its territory by Commission Decision 93/74/EC (3), as last amended by Commission Decision 94/450/EC (4);Whereas the Member States may obtain, for fish farms situated in zones which are not approved with regard to infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS), the status of approved farm free of those diseases;Whereas the list of approved farms in Denmark was established by Commission Decision 96/233/EC (5);Whereas, by letter dated 15 November 1996, Denmark submitted to the Commission justification for granting the status of approved farm situated in a non-approved zone in respect of VHS to additional fish farms as well as the national rules ensuring compliance with the rules on maintenance of approval;Whereas the Commission and the Member States examined the information submitted by Denmark for the farms in question;Whereas the examination showed that the farms in question meet all the requirements of Article 6 of Directive 91/67/EEC;Whereas the farms concerned may, therefore, be granted the status of approved farm situated in a non-approved zone;Whereas those farms should be added to the list of farms already approved;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 96/233/EC is hereby replaced by the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 3 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 46, 19. 2. 1991, p. 1.(2) OJ No L 243, 11. 10. 1995, p. 1.(3) OJ No L 27, 4. 2. 1993, p. 35.(4) OJ No L 187, 22. 7. 1994, p. 8.(5) OJ No L 77, 27. 3. 1996, p. 33.ANNEX FISH FARMS IN DENMARK APPROVED WITH REGARD TO VHS 1. VÃ ¦rum MÃ ¸lle DambrugDK-8900 Randers2. TrehÃ ¸je KlÃ ¦kkeriDK-8766 Nr. Snede3. HallesÃ ¸hus DambrugDK-8766 Nr. Snede4. LÃ ¸vet DambrugDK-8654 Bryrup5. HallesÃ ¸ DambrugDK-8766 Nr. Snede6. SillerupvÃ ¦ld DambrugDK-7470 Karup7. Skade DambrugDK-8765 Klovborg8. Vork DambrugDK-6040 Egtved9. EgebÃ ¦k DambrugDK-6880 Tarm10. SÃ ¸stremosegaardDK-4400 Kalundborg11. BÃ ¦kkelund DambrugDK-6950 RingkÃ ¸bing12. KjeldbÃ ¦k FiskeriDK-7441 Bording13. Sangild DambrugDK-7470 Karup14. Lysbro DambrugDK-8600 Silkeborg